Citation Nr: 9921369	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-53 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a seizure disorder, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than August 5, 1992, 
for an award of a 100 percent disability evaluation for a 
schizoaffective disorder with post-traumatic stress disorder 
(PTSD) symptoms.

3.  Entitlement to an effective date earlier than August 5, 1992, 
for an award of a 20 percent disability evaluation for a seizure 
disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1966 to December 
1968.

The instant appeal as to the increased rating claim arose from a 
September 1988 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Los Angeles, California, 
which denied a claim for a rating greater than 10 percent for a 
seizure disorder.  An increased rating, to 20 percent, was 
granted in a December 1993 rating decision.  Since this claim has 
not been withdrawn, an increased rating above 20 percent remains 
at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  This case was remanded by the 
Board of Veterans' Appeals (Board) in October 1995 for further 
development.

In February 1999 the veteran testified before the undersigned 
member of the Board at a personal hearing in Washington, D.C.  
After the hearing, the veteran filed a motion for a 60-day 
extension to submit additional evidence.  The motion was granted, 
and he submitted additional evidence within the 60-day period.  
The evidence was, in part, duplicative of evidence which had 
previously been considered.  That portion of the evidence which 
was not duplicative pertained to the veteran's service-connected 
psychiatric disorder in that it consisted of United States Army 
Operational Report Lessons Learned; statements by the veteran 
concerning his combat experiences in Vietnam; and a written 
statement by a VA physician concerning the veteran's PTSD 
treatment.  As the Board deems that this evidence is not 
pertinent to the claim for an increased rating for the veteran's 
service-connected seizure disorder being decided herein, the case 
need not be remanded to the RO for consideration and the issuance 
of a supplemental statement of the case.  See 38 C.F.R. 
§ 20.1304(c) (1998).

The Board notes that the appellant had also appealed the denial 
of an increased rating for PTSD and the denial of a total rating 
for compensation purposes based on individual unemployability.  
However, by rating decision dated in December 1997, the veteran 
was granted an increased rating, to the 100 percent schedular 
disability level, for schizoaffective disorder with PTSD 
symptoms, formerly diagnosed as PTSD.  Since that decision 
constituted a full grant of the benefits sought on appeal as to 
the issues of entitlement to an increased rating for PTSD and 
entitlement to a total rating for compensation purposes based on 
individual unemployability, they will not be addressed here by 
the Board.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(Where a "veteran . . . is entitled to a 100% schedular rating 
for [a service-connected disorder], he is not eligible for a TDIU 
evaluation.").

The instant appeal as to the earlier effective date claims arose 
from December 1993 and December 1997 rating decisions which 
assigned an effective date of August 5, 1992, for the 20 percent 
schedular evaluation for a seizure disorder and for the 100 
percent schedular evaluation for schizoaffective disorder with 
PTSD symptoms.  These claims are discussed in the REMAND section 
below which follows the ORDER in this case.

The appellant, in correspondence dated in May 1995, seemed to 
raise a claim for entitlement to service connection for tinea 
pedis.  Also, in correspondence dated February 24, 1998, the 
appellant seemed to raise a claim to reopen claims for service 
connection for various disabilities secondary to Agent Orange 
exposure.  Since these issues have not been developed by the RO, 
they are referred to the RO for appropriate action.  These issues 
are not inextricably intertwined with the issue on appeal and 
therefore would have no effect on whether a rating in excess of 
20 percent for a seizure disorder is warranted.  Kellar v. Brown, 
6 Vet.App. 157 (1994).

The Board also notes that in various correspondence, including 
the February 24, 1998, written statement, the veteran seemed to 
dispute the amount of the lump sum payment for retroactive 
benefits which was mailed to him following the issuance of the 
December 1997 rating decision.  The RO should take whatever 
action it deems appropriate as regards this contention by the 
veteran.


FINDING OF FACT

The appellant's service-connected seizure disorder has not 
resulted in at least 1 major seizure in the last six months or 2 
in the last year or averaging at least 5 to 8 minor seizures 
weekly.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent 
for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8910 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence which 
is sufficient to justify a belief that his claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That is, he has 
presented a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A claim 
that a condition has become more severe is well grounded where 
the condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is justified 
due to an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in support 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All necessary 
development was performed.  The veteran underwent several VA 
examinations, including a period as an inpatient at the New 
Orleans VA Medical Center (MC) for observation and evaluation, 
and this case was previously remanded for further development.  
He has not asserted that there are missing, relevant records.  
For these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this case 
has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased rating, 
the Board considers the medical evidence of record.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities.  38 C.F.R. Part 4 (1995 & 1998).  In so 
doing, it is the Board's responsibility to weigh the evidence 
before it.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely affects 
the ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(1998).  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).

Service medical records reported several grand mal seizures, at 
least one of which was observed by a physician.  A 1969 VA 
examination noted a convulsive disorder by history only.  Three 
reports of hospitalization in 1972 and 1976, each of which lasted 
over a week, did not report any seizures.  Descriptions of the 
seizures by the veteran and his wife differed, and one VA 
physician indicated that the veteran "seemed very manipulative" 
and he suspected the veteran was "looking for compensation . . . 
."  The veteran reported that he averaged two seizures per week.  
Resolving all reasonable doubt in the veteran's favor, service 
connection for a seizure disorder was granted in a January 1977 
rating decision, and a 10 percent evaluation was assigned.

VA outpatient records in the 1980s noted complaints of seizures 
twice a week despite the veteran's avowals that he was taking his 
anticonvulsants, Dilantin and Phenobarbital.  There was no 
medical documentation of witnessed seizures.  VA records also 
noted that the results of several electroencephalograms (EEGs) 
were normal.  A November 1987 medical record noted that the 
veteran should not perform any work which would endanger himself 
or others due to his seizure disorder.  An August 1989 computer 
tomography scan reveal normal results.

A hospitalization record for a period of observation and 
evaluation of the seizure disorder in September 1990 revealed 
that the veteran was noncompliant with the evaluation protocol.  
Although he was placed on EEG telemetry, adequate findings were 
not made as for long periods the veteran would absent himself 
from the ward.  A January 1991 statement from a worker at a 
homeless shelter where the veteran sometimes slept reported that 
the veteran's sleep appeared restless, although he was not able 
to say that the veteran was having a seizure.  Again resolving 
all reasonable doubt in the veteran's favor, an increased rating, 
to 20 percent, was granted for the veteran's seizure disorder in 
a December 1993 rating decision.  

A June 1995 private hospitalization record did not note any 
seizures during the veteran's inpatient treatment.  Following the 
Board's October 1995 remand, the veteran was hospitalized from 
December 5, 1995, to December 20, 1995, for observation and 
evaluation of his seizure disorder.  He described his seizures as 
"no aura, grand mal and petit in nature, bites tongue, passes 
bowels, increased flatulence, no urinary incontinence, and 
alleged post ictal confusion."  During hospitalization, the 
veteran complained of night seizures; however, these were never 
witnessed by hospital staff.  No seizure activity was noted in 
the nursing notes during the hospitalization.  The veteran was 
never noted to have incontinence, he never showed tonoclonic 
motor movements, and neurologic examination was normal.

The examiner preparing the hospitalization summary report 
assessed that the veteran was "never without complaints of some 
type despite the fact the majority of these seem to have little 
substance in reality."  The report noted that the psychology 
service had assessed the veteran and had reported that the 
veteran lived most of the time in a delusional state and that he 
may or may not have seizures.

During his hospitalization, the veteran was given an epilepsy 
examination.  The veteran reported he had two seizures per week.  
The veteran reported that his last seizure occurred when he was 
in the emergency room, but there is no record in the claims file 
which confirms this statement.  The examiner requested an EEG and 
blood testing to determine the levels of Dilantin and 
Phenobarbital in the veteran's blood.  His impression was a 
poorly controlled seizure disorder.  The hospitalization record 
noted that the examiner's requests were carried out and the only 
positive finding was a minimally-decreased Dilantin level.

VA outpatient treatment records in 1996 showed that the veteran 
reported seizures twice a week and that he was not compliant with 
his medical treatment.  A private hospitalization record dated in 
May 1996 did not note any seizures during his inpatient 
treatment.  VA outpatient records dated in 1997 do not show 
significant complaints, treatment, or diagnosis for seizures.  
The veteran was hospitalized from September 7, 1997, to October 
6, 1997, in a private facility.  That hospitalization record 
noted that the veteran "claimed he had experienced some seizures 
but none of the staff have ever witnessed it and he didn't have 
any symptoms or headaches, or muscle weaknesses."  At that time, 
testing revealed that his Phenobarbital level was within the 
therapeutic range, but his Dilantin level was slightly below the 
therapeutic range.  Therefore, his Dilantin prescription was 
adjusted.

The veteran's seizure disorder is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8910, as analogous to grand mal 
epilepsy.  Grand mal epilepsy is rated under the general rating 
formula for major seizures contained in Diagnostic Code 8911.  
Under this formula, epilepsy manifested by at least 1 major 
seizure in the last 2 years or at least 2 minor seizures in the 
last 6 months warrants a 20 percent rating.  A 40 percent rating 
is warranted where there is at least 1 major seizure in the last 
6 months or 2 in the last year averaging at least 5 to 8 minor 
seizures weekly.  The 60 percent rating is assigned where the 
seizures average at least 1 major seizure in 4 months over the 
last year or 9-10 minor seizures per week.  An 80 percent rating 
requires an average of at least 1 major seizure in 3 months over 
the past year or more than 10 minor seizures weekly.  An average 
of at least 1 major seizure per month over the last year warrants 
a 100 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8911 (1998).

A "major seizure" is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A "minor seizure" consists of a 
brief interruption in consciousness or conscious control.  
38 C.F.R. § 4.124a, Diagnostic Code 8911, Notes (1) and (2) 
(1998).

The Board observes that in determining the frequency of seizures, 
"competent, consistent lay testimony emphasizing convulsive and 
immediate post-convulsive characteristics may be accepted."  
38 C.F.R. § 4.121 (1998).  However, "[w]hen there is doubt as to 
the true nature of epileptiform attacks, neurological observation 
in a hospital adequate to made such a study is necessary."  Id.  
Also, "[t]o warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician."  Id.  After 
reviewing the totality of the evidence in the present case, the 
Board is unable to find that the veteran's statements alone 
regarding the frequency of the seizures are competent and 
consistent so as to reasonably provide a basis for a rating in 
excess of the current 20 percent.

While the veteran has been consistent in his reports that he has 
2 seizures a week, the competency of his statements is 
questionable, according to the medical evidence of record.  Most 
recently, the fitness of the veteran to provide an accurate 
history as regards his seizure disorder was raised during his 
December 1995 hospitalization.  As noted above, the examiner 
preparing the hospitalization summary report concluded that the 
veteran's complaints had "little substance in reality."  
Further, a psychological assessment performed at that time 
concluded that the veteran lived most of the time in a delusional 
state and that, therefore, he may not even have seizures.

Since there is doubt in this case as to the severity of the 
veteran's seizure disorder based on the lay testimony of record, 
the Board will rely on objective medical findings.  In this case, 
there is no objective medical evidence of record which suggests 
that a higher evaluation is warranted for the veteran's seizure 
disorder.  The recent medical record is devoid of a single 
instance where seizures were witnessed or verified by a physician 
or any other medical personnel.  Private and VA inpatient 
treatment records which cover periods of weeks at a time 
consistently report that no hospital staff ever witnessed a 
seizure, and no hospital staff ever observed symptoms which 
frequently accompany seizures, like muscle weaknesses.

The totality of the evidence leads the Board to conclude that the 
veteran's statements alone cannot provide a basis for assigning a 
rating in excess of 20 percent for his service-connected seizure 
disorder.  In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability evaluation.  It follows that there is not 
such a state of equipoise of the negative evidence with the 
positive evidence so as to otherwise provide a basis for 
favorable action on this issue.  38 U.S.C.A. § 5107(b) (West 
1991).


ORDER

A claim for entitlement to an increased rating for a seizure 
disorder is denied.


REMAND

The veteran has indicated that the effective date for his 20 
percent rating for his seizure disorder is in the 1970s or in 
1968.  He testified during his February 1999 personal hearing 
before the undersigned member of the Board that the effective 
date for his 100 percent schedular rating for schizoaffective 
disorder with PTSD symptoms should be in 1988 or in 1969.

As noted above, in a December 1993 rating decision, the RO 
granted an increased schedular rating, to 20 percent for a 
seizure disorder, effective August 5, 1992.  The veteran was 
notified of the decision by letter dated December 30, 1993.  The 
Board construes portions of the written statement made by the 
veteran, dated April 11, 1994, as a timely notice of disagreement 
with the effective date of the increase granted in the December 
1993 rating decision.  38 C.F.R. § 20.302(a) (1998).

Likewise, in a December 1997 rating decision, the RO granted an 
increased schedular rating, to 100 percent for schizoaffective 
disorder with PTSD symptoms, effective August 5, 1992.  The 
veteran was notified of the decision by letter dated December 11, 
1997.  The Board construes portions of the written statement made 
by the veteran, dated February 24, 1998, as a timely notice of 
disagreement with the effective date of the increase granted in 
the December 1997 rating decision.  Id.

Since the veteran has placed the issues of entitlement to an 
effective date earlier than August 5, 1992, for awards of a 20 
percent disability evaluation for a seizure disorder and of a 100 
percent disability evaluation for a schizoaffective disorder with 
PTSD symptoms in appellate status, a remand is necessary in order 
to issue a statement of the case on those issues.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).

In light of the foregoing, these issues are REMANDED to the RO 
for the following:

1.  The RO should issue a statement of the 
case in connection with the issues of 
entitlement to an effective date earlier 
than August 5, 1992, for awards of a 20 
percent disability evaluation for a seizure 
disorder and a 100 percent disability 
evaluation for a schizoaffective disorder 
with PTSD symptoms.

2.  The veteran is reminded that he has yet 
to perfect an appeal as to the December 
1993 rating decision which assigned an 
effective date of August 5, 1992, for an 
award of a 20 percent disability evaluation 
for a seizure disorder and as to the 
December 1997 rating decision which 
assigned an effective date of August 5, 
1992, for an award of a 100 percent 
disability evaluation for a schizoaffective 
disorder with PTSD symptoms by filing a 
timely appeal statement (VA Form 9) in 
response to the statement of the case to be 
issued pursuant to this remand.

3.  The veteran is hereby informed that he 
is free to submit additional evidence or 
argument while these issues are on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

The case should then be returned to the Board for further 
appellate consideration, as appropriate.  No action is required 
of the appellant until he receives further notice.  This REMAND 
is to ensure the appellant is afforded due process of law.  The 
Board intimates no opinion as to the final outcome warranted as 
to the issues addressed in this REMAND.


This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

